Citation Nr: 0500384	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1936 to 
July 1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the New 
Orleans, Louisiana, VA Regional Office (RO).  The veteran 
testified at an RO hearing in May 2002 and at a Board hearing 
at the RO in July 2003.  This case was previously before the 
Board and the low back disability issue was remanded in April 
2004.  

A motion to advance the veteran's appeal on the Board's was 
granted in December 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board's April 2004 remand directed that the veteran be 
scheduled for a VA examination.  The record shows that an 
examination was scheduled for May 2004.  In a July 2004 
supplemental statement of the case, the RO reported that the 
veteran failed to report for a VA examination on May 20, 
2004.  However, in a VA Form 21-4138 dated in August 2004, 
the veteran reported that he did in fact attend the scheduled 
VA examination in May 2004 at the VA Medical Center in New 
Orleans.  Clarification of this matter is necessary before 
the Board may proceed with appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should take appropriate action 
to clarify whether the May 2004 VA low 
back examination was conducted and, if 
so, to obtain a copy of the examination 
report.  If it appears that the 
examination was not conducted, the 
veteran should be scheduled for another 
such examination pursuant to the 
directions set forth in the Board's April 
2004 remand.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


